Title: To Thomas Jefferson from Jacob Wagner, 15 January 1805
From: Wagner, Jacob
To: Jefferson, Thomas


                  
                     Tuesday morning 15 Jan. 1805
                     
                  
                  J. Wagner’s best respects to the President of the U. States. He has learnt at the French Minister’s, that the style of addressing Jerome Bonaparte, used by the Minister and proper to be used by others, is Monsieur and Sir, in the manner a private frenchman was addressed before the Revolution.
               